
	

113 HR 671 : Ruth Moore Act of 2013
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 671
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 6, 2013
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  direct the Secretary of Veterans Affairs to submit to Congress an annual report
		  on claims for disabilities incurred or aggravated by military sexual trauma,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ruth Moore Act of
			 2013.
		2.Reports on claims for
			 disabilities incurred or aggravated by military sexual trauma
			(a)Annual
			 reports
				(1)In
			 generalSubchapter VI of chapter 11 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						1164.Reports on
				claims for disabilities incurred or aggravated by military sexual
				trauma
							(a)ReportsNot later than December 1, 2014, and each
				year thereafter through 2018, the Secretary shall submit to Congress a report
				on covered claims submitted during the previous fiscal year.
							(b)ElementsEach report under subsection (a) shall
				include the following:
								(1)The number of covered claims submitted to
				or considered by the Secretary during the fiscal year covered by the
				report.
								(2)Of the covered
				claims listed under paragraph (1), the number and percentage of such
				claims—
									(A)submitted by each sex;
									(B)that were approved, including the number
				and percentage of such approved claims submitted by each sex; and
									(C)that were denied, including the number and
				percentage of such denied claims submitted by each sex.
									(3)Of the covered claims listed under
				paragraph (1) that were approved, the number and percentage, listed by each
				sex, of claims assigned to each rating percentage.
								(4)Of the covered
				claims listed under paragraph (1) that were denied—
									(A)the three most
				common reasons given by the Secretary under section 5104(b)(1) of this title
				for such denials; and
									(B)the number of
				denials that were based on the failure of a veteran to report for a medical
				examination.
									(5)The number of
				covered claims that, as of the end of the fiscal year covered by the report,
				are pending and, separately, the number of such claims on appeal.
								(6)For the fiscal
				year covered by the report, the average number of days that covered claims take
				to complete beginning on the date on which the claim is submitted.
								(7)A description of
				the training that the Secretary provides to employees of the Veterans Benefits
				Administration specifically with respect to covered claims, including the
				frequency, length, and content of such training.
								(c)DefinitionsIn this section:
								(1)The term covered claims means
				claims for disability compensation submitted to the Secretary based on a
				covered mental health condition alleged to have been incurred or aggravated by
				military sexual trauma.
								(2)The term covered mental health
				condition means post-traumatic stress disorder, anxiety, depression, or
				other mental health diagnosis described in the current version of the
				Diagnostic and Statistical Manual of Mental Disorders published by the American
				Psychiatric Association that the Secretary determines to be related to military
				sexual trauma.
								(3)The term military sexual
				trauma means, with respect to a veteran, psychological trauma, which in
				the judgment of a mental health professional, resulted from a physical assault
				of a sexual nature, battery of a sexual nature, or sexual harassment which
				occurred during active military, naval, or air
				service.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							1164. Reports on claims for disabilities
				incurred or aggravated by military sexual
				trauma.
						
						.
				(3)Initial
			 reportThe Secretary of
			 Veterans Affairs shall submit to Congress an initial report described in
			 section 1164 of title 38, United States Code, as added by paragraph (1), by not
			 later than 90 days after the date of the enactment of this Act. Such initial
			 report shall be in addition to the annual reports required under such section
			 beginning in December 2014.
				(b)Sense of
			 CongressIt is the sense of Congress that the Secretary of
			 Veterans Affairs should update and improve the regulations of the Department of
			 Veterans Affairs with respect to military sexual trauma by—
				(1)ensuring that
			 military sexual trauma is specified as an in-service stressor in determining
			 the service-connection of post-traumatic stress disorder by including military
			 sexual trauma as a stressor described in section 3.304(f)(3) of title 38, Code
			 of Federal Regulations; and
				(2)recognizing the full range of physical and
			 mental disabilities (including depression, anxiety, and other disabilities as
			 indicated in the Diagnostic and Statistical Manual of Mental Disorders
			 published by the American Psychiatric Association) that can result from
			 military sexual trauma.
				(c)Provision of
			 informationDuring the period
			 beginning on the date that is 15 months after the date of the enactment of this
			 Act and ending on the date on which the Secretary updates and improves
			 regulations as described in subsection (b), the Secretary shall—
				(1)provide to each veteran who has submitted a
			 covered claim or been treated for military sexual trauma at a medical facility
			 of the Department with a copy of the report under subsection (a)(3) or section
			 1164 of title 38, United States Code, as added by subsection (a)(1), that has
			 most recently been submitted to Congress;
				(2)provide on a
			 monthly basis to each veteran who has submitted any claim for disability
			 compensation or been treated at a medical facility of the Department
			 information that includes—
					(A)the date that the Secretary plans to
			 complete such updates and improvements to such regulations;
					(B)the number of
			 covered claims that have been granted or denied during the month covered by
			 such information;
					(C)a comparison to
			 such rate of grants and denials with the rate for other claims regarding
			 post-traumatic stress disorder;
					(D)the three most
			 common reasons for such denials;
					(E)the average time
			 for completion of covered claims;
					(F)the average time
			 for processing covered claims at each regional office; and
					(G)any information
			 the Secretary determines relevant with respect to submitting a covered
			 claim;
					(3)in addition to providing to veterans the
			 information described in paragraph (2), the Secretary shall make available on a
			 monthly basis such information on a conspicuous location of the Internet
			 website of the Department; and
				(4)submit to Congress on a monthly basis a
			 report that includes—
					(A)a list of all
			 adjudicated covered claims, including ancillary claims, during the month
			 covered by the report;
					(B)the outcome with
			 respect to each medical condition included in the claim; and
					(C)the reason given
			 for any denial of such a claim.
					(d)Military sexual
			 trauma definedIn this
			 section:
				(1)The term covered claim has
			 the meaning given that term in section 1164(c)(1) of title 38, United States
			 Code, as added by subsection (a)(1).
				(2)The term
			 military sexual trauma has the meaning given that term in
			 section 1164(c)(3) of title 38, United States Code, as added by subsection
			 (a)(1).
				3.Extension of
			 rounding down of percentage increases of rates of certain educational
			 assistance
			(a)Montgomery GI
			 BillSection 3015(h)(2) of
			 title 38, United States Code, is amended—
				(1)by striking
			 fiscal year 2014 and inserting fiscal year 2019;
			 and
				(2)by striking
			 fiscal year 2013 and inserting fiscal year
			 2018.
				(b)Survivors’ and
			 dependents’ educational assistanceSection 3564(b) of such title
			 is amended—
				(1)by striking
			 fiscal year 2014 and inserting fiscal year 2019;
			 and
				(2)by striking
			 fiscal year 2013 and inserting fiscal year
			 2018.
				
	
		
			Passed the House of
			 Representatives June 4, 2013.
			Karen L. Haas,
			Clerk
		
	
